United States Court of Appeals
                                                                           Fifth Circuit
                                                                        F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                        January 5, 2007

                            FOR THE FIFTH CIRCUIT                   Charles R. Fulbruge III
                            _____________________                           Clerk
                                 No. 05-20902
                              Consolidated with
                                 No. 06-20032
                            _____________________

FG HEMISPHERE ASSOCIATES LLC
                     Plaintiff - Appellee
     v.
THE REPUBLIQUE DU CONGO
                     Defendant

CMS NOMECO CONGO INC; THE NUEVO CONGO COMPANY; NUEVO CONGO LTD
                     Garnishees - Appellants
                           ---------------------
           Appeals from the United States District Court for the
                    Southern District of Texas, Houston
                           ---------------------
Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.
PER CURIAM:*
       IT IS ORDERED that Appellee’s motion for summary reversal is
GRANTED.
       IT IS FURTHER ORDERED that Appellee’s motion to remand case
to    the     U.S.   District    Court   with   directions   to     vacate      the
injunction that is the subject of the appeal is GRANTED.
       IT IS FURTHER ORDERED that the Appellants’ motion to vacate
injunction on the merits and vacate injunction orders on the
merits is DENIED.


       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
     IT IS FURTHER ORDERED that Appellants’ motion for costs
against Appellee is DENIED.